Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  132156(62)                                                                                           Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  JANE CAMPBELL WEST and JOE                                                                                          Justices
  ELDON WEST, JR.,
           Plaintiff-Appellees,
  v                                                                 SC: 132156
                                                                    COA: 251003
                                                                    Charlevoix CC: 02-001558-CH
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN, a Michigan
  Corporation,
               Defendant-Appellant.

  ______________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 23, 2008
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2008                    _________________________________________
         d1020                                                                 Clerk